Citation Nr: 9922989	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-22 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from May 1953 to June 1955.  
He died in January 1994 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating action in which 
the RO denied service connection for the cause of the 
veteran's death.  The appellant appealed and she was afforded 
a hearing at the RO in October 1996.  A transcript of the 
hearing is of record.  Her claim was further denied in a 
March 1997 Supplemental Statement of the Case (SSOC) signed 
by the hearing officer.

The Board remanded the case to the RO in September 1997 for 
further development of the evidence.  The requested 
development was completed to the extent possible, and the 
case has been returned to the Board for continuation of 
appellate review.

FINDINGS OF FACT

1.  The veteran died in January 1994, at age 60, from hepatic 
failure due to alcoholic liver cirrhosis; kidney stones was a 
significant condition contributing to death.  

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  Neither cirrhosis of the liver nor kidney stones was 
present in service or during the first postservice year.

4.  The veteran was treated in service for hepatitis, which 
was acute and transitory and subsided without residual 
disability.

4.  A disability of service origin is not shown to have aided 
or lent assistance to the production of death.  

CONCLUSIONS OF LAW

1.  Chronic hepatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303(b) (1998).

2.  Neither cirrhosis of the liver nor kidney stones was 
incurred in or aggravated by service, nor may the service 
incurrence of either disorder be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

3.  A disability, for which service connection might have 
been granted, did not cause or substantially or materially 
contribute to the veteran's death.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran died on January [redacted], 1994, at age 60.  
The death certificate lists the cause of death as hepatic 
failure due to alcoholic liver cirrhosis.  Another significant 
condition contributing to death was noted to be kidney stones.  
There was no autopsy performed.  The veteran died at his home.

The veteran's service medical records reveal that the veteran 
was found to have an enlarged and tender liver on May 7, 
1955.  On May 13, 1955, clinical findings were the same and a 
notation in the records states "[w]e'll treat as 
hepatitis."  The veteran indicated that he felt well and his 
appetite was excellent.  On May 27, 1955, the veteran was 
asymptomatic with no clinical signs.  The liver was not felt 
at that time.  A clinical note on May 31, 1955, reports that 
the veteran's appetite was good.  The veteran was 
asymptomatic on June 1, 1955.  A summary on June 3, 1955, 
indicated that the veteran had been hospitalized for 29 days 
for mild hepatitis.  He had not been jaundiced at any time 
and never exhibited any marked general symptoms.  The liver 
was enlarged at onset to 3 fingers breadth below the costal 
margin and Bromsulphalein (BSP) was moderately elevated at 17 
percent retention.  It was noted that the veteran had 
tolerated ward duties and ambulation well and was fully 
recovered.  He was returned to limited duty, with 
instructions to continue taking vitamins and desist from 
exertion.  The last notation in June 1955 noted infectious 
hepatitis without jaundice, recovered.

In a July 1995 statement, Kuncheria Joseph, M.D., noted that 
a review had been made of a service department record, dated 
June 3, 1955, which showed that the veteran had been 
discharged from the military for an attack of what was 
described then as infectious hepatitis.  The physician 
indicated the veteran died from severe portal hypertension 
and liver failure complicating chronic liver disease.  Toward 
the end, he did have added problems related to excess alcohol 
consumption.  However, there was little doubt that the prior 
attack of hepatitis was also a contributor toward chronic 
liver disease.  

At the RO hearing in October 1996, the appellant testified 
that she was married to the veteran while he had hepatitis in 
service.  According to her testimony, the veteran did not 
feel well for 6-12 months after his discharge from service.  
His coloring became somewhat yellow, following the bout of 
hepatitis, and he experienced discomfort in his side, at the 
site of the liver, during the years after service separation.  
She reported that the veteran had been followed by a Dr. 
Joseph.  The physician had informed her that the veteran's 
use of alcohol may have intensified the veteran's cirrhosis, 
but that the inservice hepatitis was the cause of the 
cirrhosis.  The appellant also testified that she had 
obtained a second opinion from a Dr. April who made the same 
conclusion that Dr. Joseph did about a relationship between 
the veteran's hepatitis in service and his death.  She 
indicated that the veteran was treated at Venice Hospital. 

Following the hearing, the RO sent a letter to Venice 
Hospital requesting all of the veteran's treatment records.  
No response was received.

The RO attempted to contact Dr. Joseph by letter of October 
1996 to ascertain whether Dr. Joseph had information on the 
type of hepatitis that the veteran had and to clarify his 
statements in the July 1995 letter.  No response was 
received.

In a November 1996 statement, the appellant advised the RO 
that the records of physical examination from the veteran's 
employer had been destroyed and were unavailable.

In a statement in support of the claim, received in May 1997, 
the appellant argued that service medical records are 
inconclusive as to whether the veteran had the Hepatitis A, 
Hepatitis B or Hepatitis C virus.  She pointed out that the 
Merck Manual identifies the Hepatitis A virus as producing a 
transient, resolving form of hepatitis, while the Hepatitis B 
virus and Hepatitis C virus are identified as producing a 
chronic form of hepatitis.  She disagreed with the RO's 
determination that the veteran had experienced Type A 
hepatitis in service, rather than Type B hepatitis or Type C 
hepatitis.

Additional items of evidence were added to the claims folder 
pursuant to the Board's September 1997 remand order.  They 
are referenced below.

The appellant provided a statement, received in October 1997, 
informing that Dr. April had retired and that she could not 
get access to his records or his current address.

Received in April 1998 were records reflecting the veteran's 
treatment at Venice Hospital.  He was hospitalized from 
August 1992 to September 1992 for volume depletion, hepatic 
encephalopathy, urinary tract infection, alcoholic liver 
disease, and bilateral kidney stones.  He was later 
hospitalized during November 1992 for hepatic encephalopathy, 
advanced liver disease, anemia secondary to liver disease, 
thrombocytopenia related to liver disease, bilateral kidney 
stones, and status post ureteral stent placement.  
Hospitalization from December 1993 to January 1994 was for 
decompensated cirrhosis of the liver with massive edema and 
ascites, anemia of liver disease, chronic encephalopathy, 
bilateral kidney stones, and possible hepatic hepatoma 
formation. 

A VA physician, in a report dated in May 1998, advised that 
the veteran's entire claims folder had been reviewed.  The 
physician's remarks follow.  The veteran's hepatic failure is 
totally unrelated to his incurring hepatitis in service.  The 
records indicate that he had hepatitis A in the service.  
Hepatitis A is never a chronic condition and symptoms are 
universally resolved within a year.  Hepatitis B and C are 
different diseases and there is no evidence that he had 
either of these conditions.  In summary, it was the 
physician's opinion that the veteran's hepatic failure was 
unrelated to hepatitis that he incurred in service and was 
most likely related to his alcohol use, which physicians had 
recorded in the record.


II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

In addition, certain chronic diseases, including cirrhosis of 
the liver and calculi of the kidney, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1998).

To establish service connection for the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For the 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1998).

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death.  Specifically, the appellant maintains 
that the veteran was diagnosed with hepatitis in service. She 
contends that the hepatitis damaged his liver and contributed 
to the circumstances which caused the veteran's death.  She 
maintains that it cannot be determined with certainty from 
service medical records whether the virus which affected the 
veteran produced an acute or a chronic form of hepatitis.  

The appellant's assertion linking the veteran's liver failure 
to inservice hepatitis finds support in a statement from Dr. 
Joseph, the veteran's treating physician, who indicated that 
the attack of hepatitis had contributed to the veteran's 
liver disease.  The appellant also indicated that a second 
treating physician, a Dr. April, shared Dr. Joseph's opinion 
that there is a causal connection between the inservice 
hepatitis and hepatic failure.  Here, efforts by VA to obtain 
further information from Dr. Joseph have had negative 
results.  In addition, the appellant informed the RO that she 
is unable to provide the address of Dr. April.  

In any event, in view of Dr. Joseph's statement, tending to 
suggest a relationship between inservice illness and the 
condition which produced death, the Board sought further 
medical opinion.  A VA physician specifically determined that 
the veteran's inservice episode of hepatitis was attributable 
to Hepatitis A, an acute and transitory variety of the 
illness, rather than attributable to Hepatitis B or Hepatitis 
C.  The VA physician's opinion is informed by a review of the 
entire claims folder.  In contrast, it appears that Dr. 
Joseph's opinion relied exclusively on a review of copies of 
certain service medical records.  

In formulating his opinion, Dr. Joseph did not have the 
benefit of medical evidence added to the claims folder since 
the case was remanded to the RO for further development.  
That medical evidence provides a picture of the veteran's 
disabilities in recent years, since it reflects his 
treatment, during 1992 and 1993, for various medical 
conditions, including liver disease, conditions secondary to 
liver disease, and kidney stones.  Unfortunately, an attempt 
to obtain further information from Dr. Joseph as to the 
rationale for his opinion has been unsuccessful.  
Additionally, the 1992 and 1993 medical records make clear 
that the underlying cause of the liver disease and hepatic 
encephalopathy was chronic alcoholism.  The amendments made 
by section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, 
are applicable to claims filed after October 31, 1990, as is 
the case here.  The amendments prohibit the payment of 
compensation to a veteran under 38 U.S.C.A. § 1110 or 1131 
for service-connected disability ("disability 
compensation") for a disability that is a result of a 
veteran's own abuse of alcohol or drugs (a "substance-abuse 
disability"), and they preclude direct service connection of 
a substance-abuse disability for purposes of all VA benefits, 
including dependency and indemnity compensation.  See, 
VAOGCPREC 7-99, dated June 9, 1999.  The above-noted 1992 and 
1993 private clinical records do contain a notation of a past 
history of hepatitis, but do not contain a contemporaneous 
diagnosis of any form of hepatitis (type A, type B, or type 
C).

In sum, the VA physician's opinion is based on a more 
complete record of the veteran's medical history than is the 
opinion from Dr. Joseph.  Under the circumstances, the Board 
finds that greater probative value attaches to the report of 
the VA physician than to the report provided by Dr. Joseph.  

In this case, the evidence unfavorable to the claim outweighs 
that which is favorable to the claim.  There is not an 
approximate balance of positive and negative evidence 
regarding the issue on appeal, so as to warrant application 
of the doctrine of benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).  Accordingly, the claim for service 
connection for the cause of the veteran's death must be 
denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

